            Case 1:17-cv-01248-DAD-GSA Document 45 Filed 06/29/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11        WILLIAM GRADFORD,                          1:17-cv-01248-DAD-GSA PC
12                     Plaintiff,                    FINDINGS AND RECOMMENDATIONS,
                                                     RECOMMENDING THAT PLAINTIFF’S
13             v.                                    MOTION FOR PRELIMINARY
                                                     INJUNCTIVE RELIEF BE DENIED
14        STANISLAUS PUBLIC SAFETY                   (ECF No. 39.)
          CENTER, et al.,
15                                                   OBJECTIONS, IF ANY, DUE IN 14 DAYS
                       Defendants.
16

17   I.      BACKGROUND
18           William Gradford (“Plaintiff”) is a former prisoner proceeding pro se with this civil rights
19   action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint commencing this action on
20   September 18, 2017. (ECF No. 1.)
21           On March 25, 2020, Plaintiff filed an “emergency notice” to the court, which the court
22   construes as a motion for preliminary injunctive relief. (ECF No. 39.)
23   II.     PRELIMINARY INJUNCTIVE RELIEF
24           “A plaintiff seeking a preliminary injunction must establish that he is likely to succeed
25   on the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that
26   the balance of equities tips in his favor, and that an injunction is in the public interest.” Id. at
27   374 (citations omitted). An injunction may only be awarded upon a clear showing that the
28   plaintiff is entitled to relief. Id. at 376 (citation omitted) (emphasis added).

                                                       1
            Case 1:17-cv-01248-DAD-GSA Document 45 Filed 06/29/20 Page 2 of 3



 1            Federal courts are courts of limited jurisdiction and in considering a request for
 2   preliminary injunctive relief, the Court is bound by the requirement that as a preliminary matter,
 3   it have before it an actual case or controversy. City of Los Angeles v. Lyons, 461 U.S. 95, 102,
 4   103 S.Ct. 1660, 1665 (1983); Valley Forge Christian Coll. v. Ams. United for Separation of
 5   Church and State, Inc., 454 U.S. 464, 471, 102 S.Ct. 752, 757-58 (1982). If the Court does not
 6   have an actual case or controversy before it, it has no power to hear the matter in question. Id.
 7            Plaintiff notifies the court that he suffered fear and retaliation when he was in custody at
 8   the Stanislaus County Public Safety Center at the hands of the deputies working there, including
 9   Deputy Sheriff F. Valasco. Deputy Velasco constantly bullied Plaintiff, used foul language, and
10   talked in sexual ways, for no reason. Many inmates complained. When Deputy Velasco started
11   picking on Plaintiff, Plaintiff immediately told him he would report him to higher authorities, but
12   Velasco did not listen. Plaintiff then spoke to two different sergeants about Velasco. Velasco
13   found out that Plaintiff was reporting him and verbally threatened Plaintiff. Plaintiff filed
14   grievances against Deputy Velasco. Plaintiff has also suffered at the hands of probation officers.
15            To the extent that Plaintiff seeks a court order enjoining officers at the Stanislaus County
16   Public Safety Center, or probation officers, from acting against him, the court lacks jurisdiction
17   to issue such an order because the order would not remedy any of the claims upon which this
18   case proceeds. This case was filed against defendants Kirt and Florres based on events occurring
19   before October 2017 at the Stanislaus County Public Safety Center in Modesto, California.
20   Plaintiff now requests a court order protecting him from present and future actions by Stanislaus
21   County officers in Modesto, California. Because such an order would not remedy any of the
22   claims in this case, which is based upon events occurring before September 18, 2017, the court
23   lacks jurisdiction to issue the order sought by Plaintiff, and Plaintiff’s motion must be denied.
24            Moreover, Plaintiff’s motion for preliminary injunctive relief against officials working at
25   the Stanislaus Public Safety Center in Modesto should be denied as moot because Plaintiff is no
26   longer in custody there.1 Where the prisoner is challenging conditions of confinement and is
27

28            1
                On May 6, 2020, Plaintiff filed a notice of change of his address from the Stanislaus County Public Safety
     Center in Tracy to a street address in Modesto, California. (ECF No. 44.)

                                                              2
              Case 1:17-cv-01248-DAD-GSA Document 45 Filed 06/29/20 Page 3 of 3



 1   seeking injunctive relief, transfer to another prison [or release from custody] renders the request
 2   for injunctive relief moot absent some evidence of an expectation of being [returned] back. See
 3   Preiser v. Newkirk, 422 U.S. 395, 402-03 (1975); Johnson v. Moore, 948 F.2d 517, 519 (9th Cir.
 4   1991) (per curiam); see also Andrews v. Cervantes, 493 F.3d 1047, 1053 n.5 (9th Cir. 2007).
 5   Here, there is no evidence that Plaintiff expects to be returned back to the Public Safety Center
 6   in Modesto. Therefore, Plaintiff’s motion should be denied as moot.
 7   III.      CONCLUSION AND RECOMMENDATIONS
 8             Based on the foregoing, IT IS HEREBY RECOMMENDED that Plaintiff’s motion for
 9   preliminary injunctive relief, filed on May 6, 2020, be DENIED for lack of jurisdiction.
10             These findings and recommendations are submitted to the United States District Judge
11   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
12   (14) days after the date of service of these findings and recommendations, Plaintiff may file
13   written objections with the court.     Such a document should be captioned “Objections to
14   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
15   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
16   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
17   (9th Cir. 1991)).
18
     IT IS SO ORDERED.
19

20          Dated:   June 27, 2020                           /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


                                                     3
